Citation Nr: 1101754	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  04-29 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for left foot disability.

3.  Entitlement to service connection for right knee disability. 

4.  Entitlement to service connection for bilateral hearing loss 
disability.

5.  Entitlement to service connection for tinnitus disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had reserve service in the Army National Guard from 
February 1967 to July 2000.

This matter came to the Board of Veterans' Appeals (Board) from a 
June 2003 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in November 
2007, and again in June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board is under a duty to ensure compliance with the terms of 
its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The September 2009 brief submitted by the Veteran's 
representative contends that the efforts undertaken to complete 
the Board's June 2009 remand directives have been insufficient to 
constitute compliance with that remand.  The Veteran's 
representative expressly requests another remand to more 
adequately attempt to provide the Veteran with VA examinations 
accommodating his medical travel restrictions.  The Veteran 
directs attention to the fact, as noted in the June 2009 Board 
remand, that he has submitted medical evidence showing that he is 
medically restricted to operating a motor vehicle for no more 
than one hour in a day.  The Veteran has accordingly requested 
that the VA examinations previously sought now be arranged at a 
location within a 30 minute drive (1 hour round trip) from his 
home.  The Board's June 2009 remand directed that the RO should 
schedule the previously requested VA examinations at a location 
in consideration of the Veteran's travel restrictions.  
Unfortunately, although it appears that consideration was given 
to the pertinent Board directive, the Board's review of the 
claims file does not indicate that all reasonable avenues of 
potentially accommodating the Veteran's medical travel 
restrictions have been fully considered.  An October 2009 
internal RO memorandum identifies that that VA's Palo Alto 
facility is the only facility in its area that handles 
compensation and pension examinations, and acknowledges that this 
facility is 2 to 3 hours away from the Veteran's home location.  
The internal memorandum mentions a shuttle is available for 
Veterans from the Veteran's local clinic to Palo Alto daily, 
although it is unclear whether this transportation option was 
clearly presented to the Veteran.  Furthermore, the October 2009 
memorandum indicates that "[t]he other option would be to 
schedule at Mather, CA, which is approximately one hour from [the 
Veteran's location]."  It is unclear whether the option of a VA 
examination at the Mather location was presented to the Veteran 
as an alternative; despite being further than half an hour from 
the Veteran's home, the location is nevertheless very 
significantly nearer to him than the Palo Alto location (thus, 
perhaps, permitting other transportation arrangements).

It appears that the Veteran was told (including in the January 
2010 supplemental statement of the case) that the Palo Alto 
location was the only possible location to consider for his VA 
examinations; the Board finds that there is insufficient 
documentation in the claims-file to demonstrate that this was 
correct information.  In addition to the suggestion in the 
October 2009 internal RO correspondence concerning the 
alternative of the Mather location, the Board also notes that 
there is no documentation that consideration was given to the 
possibility of a fee-basis examination to accommodate the 
Veteran's travel restrictions.  The Board observes that there is 
a QTC clinic in the Veteran's hometown that appears to be well 
within the radius of his travel restrictions; there has been no 
evident consideration of whether fee-basis examinations at this 
QTC location (or any other facility) could be viable to 
accommodate the Veteran's medical travel restriction.  Finally, 
the Board notes that the RO did not apparently consider whether, 
assuming no viable arrangement can be made to provide the Veteran 
with a VA examination due to his limitations, at least a medical 
opinion may be obtained by forwarding the Veteran's claims file 
to VA medical examiner for review of all the available medical 
evidence and consideration of the etiological questions at issue.

In light of the above, the Board finds that another remand is 
necessary in order to comply with the prior remand instructions 
and complete an adequate attempt to exhaust all reasonable 
avenues to provide the Veteran with VA examinations to 
accommodate his medical travel restriction.

Separately, the Board notes that the Veteran's recent September 
2010 written correspondence contains some manner of request for 
an opportunity to testify at a hearing.  Specifically, the 
Veteran seeks a hearing arrangement by telephone, in lieu of 
being able to travel to any VA location where Board hearings are 
held.  The Veteran's original July 2004 substantive appeal 
expressly requested an opportunity to testify before a Board 
hearing, and that original request was withdrawn, as documented 
in a November 2006 report of contact.  This latest September 2010 
request was received by VA after the Veteran's appeal and claims-
file had been transferred to the Board.  As the Veteran's letter 
specifically requests that he be contacted by telephone by a 
"Board of Veterans Appeal Hearing Officer" for the purpose of 
permitting him to offer testimony, the Board must note that this 
request does not formally constitute a viable Board hearing 
request as the requested action is not consistent with existing 
provisions concerning options for Board hearings.  However, as 
this matter must be remanded for other reasons anyhow, the Board 
notes that the Veteran's correspondence indicates that he has a 
desire to submit additional testimony prior to final appellate 
review of his claim.  Although the extent to which the Veteran's 
wishes can be accommodated is unclear, the Veteran's request is 
referred to the RO for consideration of any viable alternative 
means of permitting the Veteran to provide or submit the 
testimony he now seeks to add to the record in this case.

On another matter, as this matter must be remanded anyhow, the 
Board finds that it is reasonable to direct formal complete 
compliance with an instruction in the June 2009 Board remand 
which does not appear to have been entirely completed.  The June 
2009 remand directed that "The RO should make a specific 
determination as to whether the Veteran was on active duty, 
ACDUTRA, or INACDUTRA on April 7, 1999, and any other specific 
date provided by the Veteran with regard to his claimed 
injuries."  Although it appears that records pertinent to making 
such a determination have been obtained, and it appears that 
sticky tabs placed to assist in such a determination were 
attached to a document, no clear written determination on the 
question appears to have been made in any document or 
supplemental statement of the case.  As this matter is being 
remanded for other reasons, the Board finds that it is 
appropriate to again direct full and clear completion of the 
Board's prior remand instruction at this time.  In the event that 
the Veteran responds to new requests for additional details and 
dates of his claimed pertinent in-service injuries, any 
additional specific date provided with regard to his claimed 
injuries should similarly be addressed with a specific written 
determination as to the Veteran's duty status at any such 
identified time.

Prior to scheduling the Veteran for a VA examination, the RO 
should give the Veteran another opportunity to provide the 
specific dates of his claimed injuries pertaining to the back, 
right knee and left foot.  Based on any such response, the RO 
must make a specific determination as to whether the Veteran was 
on active duty, active duty for training (ACDUTRA), or inactive 
duty for training (INACDUTRA) on the date of such claimed 
injuries.  Even if the Veteran does not respond, the RO should 
make a specific determination as to whether the Veteran was on 
active duty, ACDUTRA, or INACDUTRA on April 7, 1999, the date of 
his claimed low back injury.

As this matter is being remanded for other reasons, the RO should 
again contact the Veteran to obtain the name, address, and dates 
of treatment with regard to all medical providers who have 
rendered treatment pertaining to his claimed low back, right 
knee, and left foot disabilities, and secure any necessary 
releases to request such records.  The Board's prior remands of 
this appeal discuss the apparent gaps and incomplete information 
presented in some of the private medical evidence submitted by 
the Veteran thus far.  The Veteran is reminded that while VA has 
a duty to assist the Veteran in the development of his claim, the 
Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  The law also provides that a claimant 
for VA benefits has the responsibility to present and support the 
claim.  38 U.S.C. § 5107(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the Veteran 
to request the specific dates, locations, and 
circumstances pertaining to the claimed 
injuries to the low back, right knee, and 
left foot.  The RO should also request that 
the Veteran provide the full name, address, 
and dates of treatment pertaining to all 
medical providers who have rendered treatment 
pertaining to his claimed low back 
disability, right knee disability, left foot 
disability, bilateral hearing loss 
disability, and tinnitus disability.  Such 
notice should specifically request 
clarification as to the full name and address 
of the January 18, 1999 medical provider 
pertaining to the claimed right knee 
disability.

2.  Upon obtaining any necessary releases, 
the RO should take appropriate action to 
request all pertinent treatment records from 
any and all identified medical providers, to 
include Dr. Gregorius.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

3.  The RO should make a specific written 
determination as to whether the Veteran was 
on active duty, ACDUTRA, or INACDUTRA on 
April 7, 1999, and any other specific date 
provided by the Veteran with regard to his 
claimed injuries.

4.  The Veteran should be scheduled for a VA 
examination by an appropriate specialist to 
determine the nature, extent, and etiology of 
any currently manifested chronic disabilities 
of the low back, right knee, and/or left 
foot.  Such examination should be scheduled 
at a location in consideration of the 
Veteran's travel restrictions.

The Veteran has submitted evidence of a 
medical travel restriction, limiting his 
driving distance to one hour of total driving 
per day.  The RO should take appropriate 
reasonable steps to provide such an 
examination as near as is feasible to the 
Veteran's home; the RO should also notify the 
Veteran of all available VA transportation 
options available to him (such as VA 
shuttles).  The Board notes, in passing, that 
a QTC clinic is located in the Veteran's 
hometown, and an October 2009 internal RO 
memorandum suggests that an examination may 
be viable at a VA facility in Mather, CA 
(which is significantly nearer to the 
Veteran's home than the Palo Alto facility 
where previous examinations have been 
scheduled).

If, following the reasonable exercise of the 
available means of providing such an 
examination consistent with the Veteran's 
travel restrictions (including a fee-basis 
examination), the RO is unable to arrange for 
an examination at a location the Veteran can 
attend, the RO should clearly and formally 
document the reasons in the claims-file and 
provide appropriate notice to the Veteran.

The claims-file must be made available to the 
examiner for review in connection with the 
examination.  If the Veteran is unable or 
unwilling to personally report for an 
examination, the claims-file should 
nevertheless be forwarded to the examiner for 
review and preparation of a medical opinion.  
After examining the Veteran (if possible) and 
reviewing the claims file, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that any current low 
back disability, right knee disability, or 
left foot disability, is related to active 
duty for training or an injury during 
inactive duty for training.

5.  The Veteran should be scheduled for an 
audiological evaluation to determine the 
nature, extent and etiology of his claimed 
bilateral hearing loss and tinnitus 
disabilities, to include whether he suffers 
from bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385.  Such 
examination should be scheduled at a location 
in consideration of the Veteran's travel 
restrictions.  

The Veteran has submitted evidence of a 
medical travel restriction, limiting his 
driving distance to one hour of total driving 
per day.  The RO should take appropriate 
reasonable steps to provide such an 
examination as near as is feasible to the 
Veteran's home; the RO should also notify the 
Veteran of all available VA transportation 
options available to him (such as VA 
shuttles).  The Board notes, in passing, that 
a QTC clinic is located in the Veteran's 
hometown, and an October 2009 internal RO 
memorandum suggests that an examination may 
be viable at a VA facility in Mather, CA 
(which is significantly nearer to the 
Veteran's home than the Palo Alto facility 
where previous examinations have been 
scheduled).

If, following the reasonable exercise of the 
available means of providing such an 
examination consistent with the Veteran's 
travel restrictions (including a fee-basis 
examination), the RO is unable to arrange for 
an examination at a location the Veteran can 
attend, the RO should clearly document the 
reasons in the claims-file and provide 
appropriate notice to the Veteran.

The claims-file must be made available to the 
examiner for review in connection with the 
examination.  If the Veteran is unable or 
unwilling to personally report for an 
examination, the claims-file should 
nevertheless be forwarded to the examiner for 
review and preparation of a medical opinion.  
After examining the Veteran (if possible) and 
reviewing the claims file, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that any current 
hearing loss or tinnitus is related to active 
duty for training or an injury during 
inactive duty for training.

6.  The RO should take any reasonable 
appropriate steps to contact the Veteran in 
response to his September 2010 request for an 
opportunity to add new testimony to the 
record in his appeal over the phone.  The 
Veteran should be notified of all of his 
available options for appearing at a hearing 
(including RO hearing and Board hearings) as 
well as all options, if any, which might 
permit the Veteran to add oral testimony to 
the record via a telephone, with the 
assistance of his representative, or any 
other appropriate means consistent with his 
medical travel restrictions.

7.  Thereafter, the issues on appeal should 
be readjudicated.  If any of the benefits 
sought on appeal are not granted, the Veteran 
and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


